DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 16/634,886 is a National Stage entry of PCT/KR2018/007586, filed 07/04/2018, and claims foreign priority to KR10-2017-0105293, filed 08/21/2017. 
Applicant’s amendment filed 09/14/2022 has been received and made of record. 
Claim 4 has been canceled. Claim 1 is amended. 
Claims 1-3 are currently pending in Application 16/634,886.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/14/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zoller (US 2018/0261203 A1).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 2018/0107930 A1) in further view of Zoller (US 2018/0261203 A1).

Regarding claim 1, Aggarwal discloses an intelligent message processing system (Aggarwal: Claim 10, “computing device… assistant… conversation”) comprising: 
	a service provider server configured to generate and send a message related to a customer service (Aggarwal: Paragraph [0040], “an email confirmation… data from a third-party application”, the information implicitly being generated and sent by a server); 
	a user terminal configured to receive a beginning message from the service provider server, make the beginning message pop up based on user situation information (Aggarwal: Paragraphs [0042] and [0044], “assistant module 122 may cause UID [User Interface Device] 112 to output an audible notification of “I have something for you. Are you here?” to signal initiating a conversation with the user to provide the content to the user. Additionally, or alternatively, assistant module 122 may cause UID 112 to output for display a visible notification of “I have something for you. Are you here?” to signal initiating the conversation with the user to provide the content to the user… In response to receiving the indication of consent from the user (e.g., a microphone of UID 112 determining an utterance indicating “Yes, I'm here”), assistant module 122 may cause UID 112 to output an audible notification of “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?” to proactively initiate a conversation with the user that provides the content (e.g., the information that the flight was cancelled) to the user and to optionally, without prompting by the user, suggest an action (e.g., reschedule the flight to Topeka)”), and perform automatic dialogue through an interactive application program interface (API) based on a user's selection or the user situation information and user background information when a message is received from an intelligent proxy server after the user selects the beginning message (Aggarwal: Paragraph [0044] In response to receiving the indication of consent from the user (e.g., a microphone of UID 112 determining an utterance indicating “Yes, I'm here”), assistant module 122 may cause UID 112 to output an audible notification of “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?” to proactively initiate a conversation with the user that provides the content (e.g., the information that the flight was cancelled) to the user and to optionally, without prompting by the user, suggest an action (e.g., reschedule the flight to Topeka)”); 
	and an intelligent proxy server configured to act as a proxy for processing the message related to the customer service instead of the service provider server through the interactive API by communicating with the user terminal, receive an additional/following-up service message about the user from the service provider server, and perform automatic dialogue with the user terminal through the interactive API based on the additional/following-up service message when the user selects the beginning message (Aggarwal: Paragraph [0050] and [0058], “In response assistant module 122 may cause UI module 120 to output audio or text via UID 112 “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?”… Assistant module 222 may include all functionality of local assistant module 122A of computing device 110A of FIG. 1 and may perform similar operations as local assistant module 122A for providing an assistant. In some examples, assistant module 222 may execute locally (e.g., at processors 240) to provide assistant functions. In some examples, assistant module 222 may act as an interface to a remote assistant service accessible to computing device 210. For example, assistant module 222 may be an interface or application programming interface (API) to remote assistant module 122B of assistant server system 160 of FIG. 1”).
	Aggarwal does not explicitly disclose that the interactive API comprises a messenger API provided by a service provider or an open-type API support messenger.
	However, Zoller discloses the use of an interactive API compris[ing] a messenger API provided by a service provider or an open-type API support messenger (Zoller: Paragraphs [0034] and [0036], “API server 122 may include a computer system configured to execute one or more application program interfaces (APIs) that provide various functionalities related to the operations of organization 108. In some embodiments, API server 122 may include API adapters that enable the API server 122 to interface with and utilize enterprise APIs maintained by organization 108 and/or an associated entity that may be housed on other systems or devices… In certain embodiments, a real-time API may include a set of Hypertext Transfer Protocol (HTTP) request messages and a definition of the structure of response messages. In certain aspects, the API may allow a software application, which is written against the API and installed on a client (such as, for example, transaction server 114) to exchange data with a server that implements the API (such as, for example, API server 122), in a request-response pattern. In certain embodiments, the request-response pattern defined by the API may be configured in a synchronous fashion, and require that the response be provided in real-time. In some embodiments, a response message from the server to the client through the API consistent with the disclosed embodiments may be in the format including, for example, Extensible Markup Language (XML), JavaScript Object Notation (JSON), and/or the like”).
	Aggarwal and Zoller are analogous art in the same field of endeavor as the instant invention as both are drawn to automated interactive servicing. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Zoller’s messaging APIs and server responses into the system of Aggarwal to allow for greater compatibility and ease of implementation. 

Aggarwal-Zoller teaches 2. The intelligent message processing system according to claim 1, wherein the user terminal comprises a user situation information collection unit configured to collect user situation information that comprises user setting information previously set by a user and sensing information obtained through sensors (Aggarwal: Paragraph [0061], “the term “contextual information” is used to describe any information that can be used by context module 230 to define the virtual and/or physical environmental characteristics that a computing device, and the user of the computing device, may experience at a particular time. Examples of contextual information are numerous and may include: sensor information obtained by sensors (e.g., position sensors, accelerometers, gyros, barometers, ambient light sensors, proximity sensors, microphones, and any other sensor) of computing device 210”, and Paragraph [0037], “information associated with a user may be information obtained, with permission from the user, during a conversation between the user and the assistant, calendar information, contact information, user interests, user preferences, and any other information associated with a user that may be used by modules 122 to proactively direct the user to meaningful information”), a user background information collection unit configures to collect user background information that comprises message information generated during communication with the intelligent proxy server and service-related information generated during communication with the service provider server (Aggarwal: Paragraph [0061], “communication information (e.g., text based communications, audible communications, video communications, etc.) sent and received by communication modules of computing device 210, and application usage information associated with applications executing at computing device 210 (e.g., application data associated with applications, Internet search histories, text communications, voice and video communications, calendar information, social media posts and related information, etc.)”), and a user agent configured to analyze the user situation information, make the beginning message pop up only when the user is in a condition to check a message, execute the interactive API when the user selects the beginning message, and generate a user response message with regard to a message received from the intelligent proxy server by analyzing the selection of the user or the user situation information and the user background information (Aggarwal: Paragraph [0041], “Rather than using a single modality (e.g., visual notification) that signals an amalgamation of both trivial and interesting information, assistant module 122 may select, based on the content and information associated with the user, a particular modality to signal the conversation with the user that is most likely to gain the attention of the user without being overly intrusive or annoying.”).

Aggarwal-Zoller teaches 3. The intelligent message processing system according to claim 2, wherein the intelligent proxy server generates an additional/following-up service message associated with the user response message as a server response message among the additional/following-up service messages when the user response message is received (Aggarwal: Paragraph [0044], “In response to receiving the indication of consent from the user (e.g., a microphone of UID 112 determining an utterance indicating “Yes, I'm here”), assistant module 122 may cause UID 112 to output an audible notification of “Your flight tonight to Topeka was cancelled due to bad weather. Would you like me to reschedule?” to proactively initiate a conversation with the user that provides the content (e.g., the information that the flight was cancelled) to the user and to optionally, without prompting by the user, suggest an action (e.g., reschedule the flight to Topeka)”; understood to involve connecting to a server and obtaining a response when user replies); and Zoller: Paragraph [0036], “a real-time API may include a set of Hypertext Transfer Protocol (HTTP) request messages and a definition of the structure of response messages. In certain aspects, the API may allow a software application, which is written against the API and installed on a client (such as, for example, transaction server 114) to exchange data with a server that implements the API (such as, for example, API server 122), in a request-response pattern”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Williams (US 2016/0034995 A1) describes a system for automatic engagement with service providers utilizing messaging and service APIs.	Licht (US 2018/0248817 A1) describes an assistance integrator to provide customer-facing messaging for back-end services through service APIs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453